

117 HRES 15 IH: Affirming that Members of Congress who were elected for the 117th Congress from Arizona, Georgia, Michigan, Nevada, Pennsylvania, and Wisconsin were freely and fairly elected under lawful, constitutional procedures.
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 15IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Malinowski (for himself, Mr. Phillips, Ms. Spanberger, Ms. Sherrill, Ms. Garcia of Texas, Ms. Wild, and Ms. Craig) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONAffirming that Members of Congress who were elected for the 117th Congress from Arizona, Georgia, Michigan, Nevada, Pennsylvania, and Wisconsin were freely and fairly elected under lawful, constitutional procedures.Whereas Members of Congress who were elected for the 117th Congress from all 50 States, including Arizona, Georgia, Michigan, Nevada, Pennsylvania, and Wisconsin, were elected on November 3, 2020, on the same ballots as those used to elect the 46th President of the United States, and votes for these Members were cast in the same manner and counted by the same election workers employing the same mechanisms, and following the same rules and procedures, as votes cast for candidates for President;Whereas any legal or practical deficiencies in the conduct of the election in Arizona, Georgia, Michigan, Nevada, Pennsylvania, and Wisconsin that enabled fraud or corruption in the Presidential election would have enabled similar fraud or corruption in the election of Members of Congress representing these States; andWhereas no evidence of fraud or corruption has been presented to the House that might have prevented the seating of Members from Arizona, Georgia, Michigan, Nevada, Pennsylvania, and Wisconsin, and these Members took their oaths of office on January 3, 2020: Now therefore be itThat the House of Representatives affirms that Members of Congress who were elected for the 117th Congress from Arizona, Georgia, Michigan, Nevada, Pennsylvania, and Wisconsin were freely and fairly elected under lawful, constitutional procedures established by their respective States that should inspire confidence among the American people.